       Case 1:16-cv-02920-CAP Document 208 Filed 02/27/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GENEVA HENDERSON et al.,

                           Plaintiffs,
 v.
                                                 Civil Action No. 1:16-cv-02920-CAP
EMORY UNIVERSITY et al.,

                           Defendants.


            PLAINTIFFS’ MOTION TO FILE UNDER SEAL
          AND INCORPORATED MEMORANDUM IN SUPPORT

      Plaintiffs provisionally file under seal the below-listed documents in

accordance with the Court’s Protective Order in this case (Doc. No. 98), and

pursuant to the Local Rules for the Northern District of Georgia, App. H, at A20:

(1) Plaintiffs’ unredacted Memorandum in Support of Motion to Exclude

Testimony of Conrad Ciccotello; (2) the expert report of Conrad Ciccotello; and

(3) the unredacted transcript of the deposition of Conrad Ciccotello. Plaintiffs also

respectfully request that the Court unseal these materials.

      In support of this Motion, Plaintiffs state that they are filing Ciccotello’s

report and redacted deposition transcript under seal because these documents were

designated as confidential by Defendants. Plaintiffs further state that they are

filing their unredacted supporting memorandum under seal because it contains

quotations from Ciccotello’s report.
                                          1
        Case 1:16-cv-02920-CAP Document 208 Filed 02/27/20 Page 2 of 4




      With respect to Ciccotello’s report, Plaintiffs served objections to

Defendants’ designation of that report as confidential on September 19, 2019.

While Defendants on October 9, 2019 indicated that they were “continuing to

evaluate” Plaintiffs objections, under the Protective Order it is “the obligation of

the party designating the information as CONFIDENTIAL to file an appropriate

motion with ten (10) business days after the conclusion of [the] meet-and-confer

process.” Doc. 98. Because Defendants failed to file the motion required by this

Court’s Protective Order, Defendants’ confidentiality designations are now waived

and Ciccotello’s report need not be sealed.

    WHEREFORE, Plaintiffs respectfully request that the Court unseal the

provisionally sealed documents listed above.




                                           2
      Case 1:16-cv-02920-CAP Document 208 Filed 02/27/20 Page 3 of 4




Dated: February 27, 2020     /s/ Andrew D. Schlichter
                             SCHLICHTER BOGARD & DENTON, LLP
                             Jerome J. Schlichter*
                             Heather Lea*
                             Troy A. Doles*
                             Andrew D. Schlichter*
                             Kurt C. Struckhoff*
                             Sean E. Soyars*
                             Alexander L. Braitberg*
                             100 South Fourth Street, Ste. 1200
                             St. Louis, MO 63102
                             Phone: 314- 621-6115
                             Fax: 314-621-5934
                             jschlichter@uselaws.com
                             hlea@uselaws.com
                             tdoles@uselaws.com
                             aschlichter@uselaws.com
                             kstruckhoff@uselaws.com
                             ssoyars@uselaws.com
                             abraitberg@uselaws.com
                             *(admitted pro hac vice)

                             Attorneys for Plaintiffs

                             Bradley S. Wolff, GA No. 773388
                             SWIFT, CURRIE, MCGHEE, & HIERS, LLP
                             1355 Peachtree St., N.E., Ste. 300
                             Atlanta, GA 30309-3231
                             Phone: (404) 874-8800
                             Fax: (404) 888-6199

                             Local Counsel for Plaintiffs




                                    3
       Case 1:16-cv-02920-CAP Document 208 Filed 02/27/20 Page 4 of 4




                      CERTIFICATE OF COMPLIANCE

   Under the Civil Local Rules of Practice for the United States District Court for
the Northern District of Georgia, this is to certify that the foregoing document
complies with the font and point selections approved by the Court in Local Rule
5.1.C. The foregoing was prepared on computer using Times New Roman font (14
point).

                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs

                         CERTIFICATE OF SERVICE

   I hereby certify that on February 27, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system which will
automatically send e-mail notification of such filing to the attorneys of record.


                                       /s/ Andrew D. Schlichter
                                       Attorney for Plaintiffs




                                          4
